Citation Nr: 1013454	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-311 46A	)	DATE
	)
	)


THE ISSUE

Whether a September 1986 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for 
tinnitus should be revised or reversed on the grounds of 
clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The moving party served on active duty from October 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a 
September 1986 Board decision.




FINDINGS OF FACT

1.  In September 1986, the Board denied entitlement to 
service connection for tinnitus.

2.  The September 1986 Board decision was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known in September 1986, 
were not before the Board or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

The September 1986 Board decision denying the moving party's 
claim for entitlement to service connection for tinnitus did 
not contain CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As an initial matter, a motion for reversal or revision of 
prior Board decisions due to CUE is not a claim but a 
collateral attack on a prior decision.  Thus, one requesting 
such reversal or revision is not a claimant within the 
meaning of the 38 U.S.C.A. § 5103, 5103A and, consequently, 
the notice and development provisions of the statutes and 
regulations do not apply in CUE adjudications.  Livesay v. 
Principi,  15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
Accordingly, no further discussion regarding the duty to 
assist is required.   


Claim for CUE

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board 
decision, the shape and expanse of that review is controlled 
by statute and regulations.  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 
20.1400-1411.  38 C.F.R. § 20.1403 relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when 
called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they were 
known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2)   Special rule for Board decisions issued on 
or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that 
existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before 
such record was transferred to the Board for 
review in reaching that decision, provided that 
the documents could reasonably be expected to be 
part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly 
changed the outcome when it was made. If it is 
not absolutely clear that a different result 
would have ensued, the error complained of cannot 
be clear and unmistakable.

(d)  Examples of situations that are not clear 
and unmistakable error.

(1)  Changed diagnosis.  A new medical diagnosis 
that 'corrects' an earlier diagnosis considered 
in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.  

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance 
in determining whether clear and unmistakable error exists 
in a Board decision.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  As stated by the Court, in order 
for clear and unmistakable error to exist:  (1) "[e]ither 
the correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  The Board's Rules of Practice further 
provide that, with limited exceptions not applicable here, 
no new evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b).

In this case, by correspondence received in June 2009, the 
moving party alleged CUE in the Board's September 1986 
decision.  He contends that the Board erroneously did not 
properly consider evidence of record indicating that his 
tinnitus was related to service.  Essentially, he maintains 
that the Board erroneously concluded that the evidence of 
record-including the same evidence which was later reviewed 
by a subsequent VA audiologist who issued favorable medical 
opinion regarding the relationship between tinnitus and 
acoustic trauma in service-was against a finding that 
tinnitus was incurred in or aggravated by service.  As 
discussed in further detail below, the Board finds that CUE 
is not shown in the September 1986 Board decision.  

Historically, the Board in September 1986 denied entitlement 
to service connection for tinnitus, finding that tinnitus 
was not present in service or at the time of the last VA 
examination of record of September 1985.  As a result, the 
Board then concluded that tinnitus was not incurred in or 
aggravated by service.

With regard to the contention that the September 1986 Board 
decision contained factual error, the moving party alleges 
that the Board did not properly consider evidence of record 
that suggested that he had tinnitus as a result of service.  
In this regard, the Veteran pointed out that a later January 
2004 VA examination, which looked at a 1971 service 
treatment record diagnosing bilateral high frequency hearing 
loss and noted his complaints of intermittent tinnitus, 
found tinnitus to be secondary to acoustic trauma.   

However, the Board finds that the September 1986 Board 
decision did not fail to consider evidence existing at the 
time of the decision regarding the onset of tinnitus in 
service.   In the September 1986 decision, the Board 
specifically referenced service treatment records, including 
the June 1971 treatment report where hearing loss was 
diagnosed but "negative tinnitus was noted."  Moreover, 
the Board also expressly cited a November 1978 VA 
examination where "[i]t was recorded that the [V]eteran now 
complained of occasional tinnitus in both ears" before 
ultimately concluding that tinnitus was not incurred in or 
aggravated in service.

Significantly, the moving party does not indicate that there 
was any evidence of record that was erroneously omitted or 
not contemplated by the Board at the time of the September 
1986 Board decision that would have affected the outcome of 
the decision; rather, he has essentially objected to the 
September 1986 Board decision because the Board found other 
evidence of record, such as his service separation 
examination and a more recent September 1985 VA examination, 
both of which contained no reports of tinnitus, to support a 
finding that chronic tinnitus was not present either during 
service or at the time of the September 1986 Board decision.  
However, this assertion is simply a disagreement with the 
factual determination that the Board reached and with how 
the Board weighed the evidence in its September 1986 
decision.  However, a disagreement as to how the facts were 
weighed or evaluated by the Board cannot constitute CUE in a 
Board decision.  38 C.F.R. § 20.1403(d).

Moreover, to the extent that the moving party points to the 
existence of a subsequent VA examination that evaluated the 
same evidence but found that there was a positive medical 
nexus between tinnitus and acoustic trauma in service, this 
evidence was submitted after the September 1986 Board 
decision.  Accordingly, it is new evidence and may not be 
considered in connection with the disposition of the motion.  
38 C.F.R. §§ 20.1403(b), 20.1405(b). 

It is well established that a claim of CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 
9 Vet. App. 412 (1996).  Importantly, the moving party has 
not identified any pertinent evidence or facts in that was 
not considered by the Board in September 1986 that would 
have resulted in a manifestly different outcome in this 
matter.  
Because the argument that the September 1986 Board failed to 
grant service connection on facts that were used in later VA 
examinations to support a finding of tinnitus merely amounts 
to a disagreement with the Board's evaluation of the facts 
before it, this contention does not give rise to a finding 
of CUE.

Moreover, the record does not otherwise demonstrate that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time.  Even if the moving party had asserted 
that the Board erred in relying on its own unsubstantiated 
medical opinion regarding whether tinnitus was incurred in 
or aggravated by service in violation of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the September 1986 Board decision was issued several years 
prior to the 1991 decision in Colvin, supra.  However, the 
Court of Appeals of Veterans Claims (Court) has held that 
"opinions from this Court that formulate new 
interpretations of the law subsequent to an RO [or Board] 
decision cannot be the basis of a valid CUE claim."  Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Further, in 1986, 
the Board's "use of its own medical judgment . . . was 
common practice prior to the Colvin decision. . . .  It was 
not until this Court denounced such a practice that the 
B[oard] was required to rely upon independent medical 
evidence to supports its medical conclusion."  Bowyer v. 
Brown, 7 Vet. App. 549, 552-53 (1995).  Accordingly, to the 
extent that the September 1986 Board may have relied on its 
own medical judgment in making its determination that 
tinnitus was not incurred in service, such reliance was not 
error.  See Berger and Bowyer, both supra.  

In conclusion, the moving party has not identified any 
specific finding or conclusion in the September 1986 Board 
decision which was undebatably erroneous.  Moreover, the 
record does not reveal any kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

For these reasons, the Board finds that the Board's 
September 1986 decision, which denied entitlement to service 
connection for tinnitus does not contain CUE.  38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  Accordingly, 
the motion is denied.


ORDER

The motion for revision of the September 1986 decision of 
the Board of Veterans' Appeals denying entitlement to 
service connection for tinnitus on the basis of CUE is 
denied. 



                       
____________________________________________
	STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



